Citation Nr: 1453285	
Decision Date: 12/03/14    Archive Date: 12/10/14

DOCKET NO.  10-07 552	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUES

1.  Entitlement to service connection for a gastrointestinal (GI) disability, to include gastroesophageal reflux disease (GERD), hiatal hernia, and irritable bowel syndrome (IBS).

2.  Entitlement to service connection for sleep apnea.

3.  Entitlement to service connection for hearing loss.

4.  Entitlement to service connection for erectile dysfunction (ED).
 
5.  Entitlement to a disability rating in excess of 30 percent for posttraumatic stress disorder (PTSD) with depression, to include a claim for separate disability evaluations for service-connected PTSD and for service-connected depression.
 
6.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney at Law


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel


INTRODUCTION

The Veteran had honorable active service from September 1965 to October 1968.  This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a January 2008 rating decision of the Des Moines, Iowa, Regional Office (RO) of the Department of Veterans Affairs (VA).  

The six claims listed on the title page of this decision now return to the Board through two separate procedural processes:  In a December 2012 decision, the Board remanded five claims.  Those claims now return to the Board from the agency of original jurisdiction (AOJ).  The December 2012 Board decision denied a rating in excess of 30 percent for PTSD.  The Veteran appealed that decision to the United States Court of Appeals for Veterans Claims (Court).  

By a February 2014 Memorandum Decision, the Court vacated the Board's December 2012 decision to the extent that it denied a rating in excess of 30 percent for PTSD.  


FINDINGS OF FACT

1.  The medical and lay evidence establishes that current GI disorders, sleep apnea, and ED were not noted or reported in service, are not a result of the Veteran's service, and were not caused or aggravated by service-connected PTSD. 

2.  The Veteran's hearing was normal, without any threshold shift, at discharge, the most probative evidence establishes that hearing loss may not be presumed service-connected, and the medical evidence establishes that hearing loss was not caused or aggravated by service-connected PTSD.   
 
3.  The medical opinions of record establish that symptoms of depression overlap with the Veteran's PTSD symptoms, and establish that it is not possible to differentiate "what portion of each symptom is attributable to each diagnosis."   

4.  The Veteran's service-connected PTSD with depression is manifested by sleep disturbances, depressed mood, anxiety, exaggerated startle response, and hypervigilance, resulting in occupational and social impairment, occasional decrease in work efficiency, with intermittent periods of inability to perform self-care, and the assigned Global Assessment of Functioning (GAF) scores have ranged from 49 to 60 during the pendency of this appeal.  

5.  The Veteran's service-connected physical and psychiatric disabilities, in combination, effectively preclude all forms of substantially gainful employment for which the Veteran's education and occupational experience would otherwise qualify him.  


CONCLUSIONS OF LAW

1.  No current GI disorder (to include GERD, hiatal hernia, or IBS), sleep apnea, hearing loss, or ED was incurred in or resulted from the Veteran's service or result from or was aggravated by service-connected disability, to include PTSD with depression, nor may service connection for hearing loss be presumed.  38 U.S.C.A. §§ 1101, 1110, 1111, 1116, 1153, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.303, 3.304, 3.306, 3.307, 3.309 (2014).

2.  The criteria for entitlement to a 50 percent disability rating for PTSD with depression were met during the appeal period, but the criteria for a rating in excess of 50 percent are not met, and the criteria for assigning separate ratings for depression and for PTSD are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 4.14, 4.130, Diagnostic Codes 9411, 9343 (2014).

3.  The criteria for TDIU are met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.18, 4.19, 4.25 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Claims for service connection

Applicable law provides that service connection may be granted for disability resulting from personal injury suffered or disease contracted during active military, naval, or air service, or for aggravation of a pre-existing injury suffered, or disease contracted, during such service.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.304. 

Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).

Under 38 C.F.R. § 3.303(b), if a chronic disease is shown in service, subsequent manifestations of the same chronic disease at any later date, however remote, may be service connected, unless clearly attributable to intercurrent causes.  For a showing of a chronic disorder in service, the mere use of the word "chronic" will not suffice; rather, there is a required combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  When the fact of chronicity in service (or during the presumptive period) is not adequately supported, then a showing of continuity after discharge is required to support the claim.  

The provisions of 38 C.F.R. § 3.303(b) have been interpreted as an alternative route to service connection only for the specific chronic diseases listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Hearing loss is among the "chronic diseases" listed under 38 C.F.R. § 3.309(a).  GERD, hiatal hernia, IBS, or sleep apnea are not defined as "chronic" under 38 C.F.R. § 3.309(a).  Only the Veteran's claim for service connection for hearing loss is discussed below in the context of provisions regarding chronicity and continuity of symptoms.  

The service treatment records are unfavorable to the claims for service connection for a GI disorder (GERD, hiatal hernia, IBS), sleep apnea, hearing loss, and ED, because there is no record that any of these disorders were diagnosed in service or treated in service, and the service separation examination failed to disclose any relevant disability.  

The Veteran's 2004 application for Social Security Administration (SSA) disability benefits includes no notation of complaints of GERD, hiatal hernia, irritable bowel syndrome, sleep apnea, hearing loss, or ED.  The reports of VA examinations in March 2006, February 2007, and December 2007 disclose no report of GERD, hiatal hernia, IBS, sleep apnea, or ED.  Hearing loss was noted.  

The clinical records dated in 2012 and 2013 disclose that the Veteran reported ED, and discloses that providers have assigned diagnoses of certain GI disorders (GERD, hiatal hernia, but not IBS), sleep apnea, and hearing loss.  The clinical evidence also includes medical opinion that none of the disorders addressed in this appeal (GERD, hiatal hernia, sleep apnea, hearing loss, ED) are linked to the Veteran's service, or result from the Veteran's service, or result from or are aggravated by a service-connected disability, to include PTSD.  

In particular, the examiner who conducted September 2013 VA examination specifically opined that the Veteran's service-connected PTSD did not cause or aggravate GERD, hiatal hernia, IBS, sleep apnea, or ED.  The examiner further noted that, in this case, there was no specific medical evidence linking any of the claimed disorders to the Veteran's PTSD in any manner.  

The examiner further noted that submitted medical treatise evidence (which the Board has reviewed) supports an association between PTSD and other problems, such as sleep apnea, GERD, and ED.  The examiner explained, however, that the treatise evidence submitted by the Veteran failed to address any basis for a causal or aggravation relationship between the claimed disorders and PTSD.  The examiner found no medical evidence in this case to support causation or aggravation of a claimed disorder by PTSD.  

The medical analysis of the treatise evidence is probative and persuasive, and establishes that the treatise evidence, although relevant, provides no evidence of a causal relationship between PTSD and any disorder at issue in this case and is entitled to limited probative value. 

A lay individual is competent to state what symptoms he had, and when, if the onset of the disorder is observable to a lay individual.  However, hiatal hernia, GERD, IBS, and sleep apnea are not disorders with a rapid onset or which are readily discernable on observation by a lay person.  

The Veteran is competent to report whether ED is present, as this is primarily a subjective complaint.  In contrast with the Veteran's current report that ED has been present intermittently and chronically since service, the objective medical records reflect that the Veteran did not seek treatment for ED until 2013, when more than 40 years had elapsed after his service discharge.  

A 40-year interval between the Veteran's service discharge and any medical notation that the Veteran reported ED is some evidence against this claim that this problem has been ongoing for so many years. 

Additionally, in this case, the medical evidence from 1968 to 1982, in particular, is very persuasive evidence that ED was not present during the first decade after the Veteran's service.    

The Veteran's lay contentions that there is a connection between his service and his current GERD, hiatal hernia, IBS, sleep apnea, or ED is less persuasive than the unfavorable service treatment records, unfavorable post-service treatment records, and the unfavorable medical opinion.  

The Veteran indicated that GERD diagnosed about 20 years ago and sleep apnea diagnosed in 1998 were present before being diagnosed, and had been chronic since service.  The Board notes that the Veteran's service discharge, in 1968, was more than 45 years ago.  Human memory is fallible, especially when such a long period of time is involved.  Again, such a lengthy period (20-40 years) before GI disorders or sleep apnea were manifested is significant evidence that the disorders were not chronic or continuous after the Veteran's service.  

The Veteran's current recollection that symptoms of the claimed disorders began soon after service conflicts with the statements the Veteran himself made when he sought service connection for residuals of a snake bite and other disorders in 1968, and underwent re-examination in 1973.  The Veteran did not report any GI symptoms, to include hiatal hernia, GERD, or IBS, in either 1968 or 1973.  The Veteran did not report sleep apnea, hearing loss, or ED in either 1968 or in 1973.  

In late August 1982, slightly more than 10 years following his service discharge, the Veteran was admitted to a VA Medical Center for treatment of headaches.  He remained hospitalized until early September 1982.  During the Veteran's 10-day admission, he underwent neurologic evaluation, radiologic evaluation, including CT (computed tomography) of the brain, multiple laboratory examinations, and examinations by several specialists.  

No GI disorder was diagnosed or suspected during the 1982 VA hospitalization, except that the Veteran reported a history of diverticulosis for one year.  However, no symptoms of diverticulosis were found.  A basal cell carcinoma was removed from the Veteran's nose.  The Veteran did not report hiatal hernia, GERD, IBS, sleep apnea, or ED during his 1982 VA hospitalization.  No GI, sleep apnea, or ED symptoms were noted during the 1982 VA hospitalization.  The Board notes that the records from the 1982 VA hospitalization are lengthy, and include no factual or legal evidence that is favorable to the claim.  
The lengthy records of the 1982 hospitalization are more persuasive evidence of the Veteran's medical condition following service than the Veteran's current recollection of symptoms he might have had during that time (1968 to 1982.  The Veteran's post-service 1968-1982 records are entirely adverse to the Veteran's current contention that hiatal hernia, GERD, IBS, sleep apnea, or ED began in service, or soon thereafter, or have been chronic since his service. 

In September 2013, the Veteran acknowledged that he had not previously reported or sought medical evaluation or treatment of ED.  His report that ED had been present for about 20 years contradicts any assertion that ED has been present since his 1968 service discharge, since that discharge date was more than 45 years ago.  

The preponderance of the objective medical evidence establishes that a GI disorder (claimed as hiatal hernia, GERD, IBS), sleep apnea, and ED were not present until at least 14 years had elapsed following his service discharge.  The preponderance of the competent and persuasive lay and medical opinions establish that the Veteran's service-connected PTSD did not cause hiatal hernia, GERD, IBS, sleep apnea, hearing loss, or ED and have not resulted in permanent aggravation of any of those disorders.  

In short, the preponderance of the evidence is against the claims, under all applicable alternative theories of service connection, including direct service connection, service incurrence, causation by a service-connected disability (PTSD), or aggravation by service-connected PTSD.  There is no reasonable doubt which may be resolved in the Veteran's favor.  The claims for service connection for a GI disorder (claimed as hiatal hernia, GERD, IBS), sleep apnea, or ED must be denied.  

2.  Claim for service connection for hearing loss

In addition to entitlement to service connection under the bases discussed above, hearing loss may be presumed service-connected if manifested within one year after service separation, and if chronicity and continuity of hearing loss are established.  See 38 C.F.R. § 3.309(a).  

In this case, no hearing loss was shown at the time of the Veteran's October 1968 service discharge, and the Veteran did not report hearing loss at the time of December 1968 VA examination.  No hearing loss was noted or reported at November 1973 VA examination.  No hearing loss was reported or noted during a 1982 VA hospitalization which included neurologic examinations.  

The Veteran is competent to relate that he noticed some diminution of hearing soon after service.  The Veteran's competence to make a statement does not imbue the statement with a specific level of probative value.  In this case, the Veteran himself acknowledges that he did not seek medical evaluation for hearing loss until more than 40 years elapsed after his service discharge.  The Veteran has not submitted any medical or lay evidence, other than his own statements, addressing the level of his hearing acuity during the first 40 years after his service discharge.  There is no record that hearing loss impaired the Veteran's employment prior to his application for SSA benefits in 2006.  The 2006 SSA application does not reflect that hearing loss resulted in occupational impairment as of 2006, nearly 40 years after the Veteran's service discharge.  

The VA examiner who conducted audiologic examination in September 2013 concluded that the Veteran's hearing loss was unrelated to his service or any incident therein.  This unfavorable examination report is probative and persuasive, since it addresses all the evidence of record.  The Board acknowledges that one VA examiner concluded that the Veteran's hearing loss was related to his service, but this favorable determination was based on an inaccurate reading of the claims file, which led the examiner to believe that service connection for hearing loss had already been granted.  As service connection has not been granted for hearing loss, and opinion based on a finding that service-connected for hearing loss was granted has no probative or persuasive value.  

The preponderance of the evidence establishes that the Veteran did not incur hearing loss during service or within one year after service, or within an applicable presumptive period, or as a result of PTSD.  The claim must be denied.  

3.  Claim for rating in excess of 30 percent for PTSD with depression, to include a claim for separate disability evaluations for PTSD and for depression

The Veteran's service-connected acquired psychiatric disability is characterized as PTSD with depression.  The Veteran, through his representative, argues that it would more favorable to the Veteran to separate out each diagnosed psychiatric disorder, and assign a separate rating for depression and a separate rating for PTSD.  

a.  Claim for separate ratings for PTSD and depression

38 C.F.R. § 4.14 prohibits evaluating the same manifestations of disability under different diagnoses.  VA regulations caution against making multiple awards for the same physical impairment simply because that impairment could be labeled in different ways.  It is the Veteran's overall disability that is relevant, not the name of the causative disorder or disorders.  When two ratings assign separate evaluations for the same symptoms and factors of disability under two different diagnoses, it is called "pyramiding."  

The Court of Appeals for Veterans Claims (CAVC) and the Federal Circuit Court of Appeals have interpreted the provision which precludes pyramiding, and have concluded that it is the symptomatology that matters in determining whether separate ratings can be assigned, not the fact that more than one diagnosis can be assigned.  

Examiners who conducted VA examinations in 2009 and in 2012 concluded that it was not possible to separate the Veteran's symptoms of depression from his symptoms related to PTSD.  One examiner opined that it was "not possible to separate the PTSD from the depression without resorting to speculation."  The other opined that it was not possible to differentiate "what portion of each symptom is attributable to each diagnosis."

The Veteran's attorney argues that the 2009 and 2012 opinions are speculative, and that a VA examiner is required to explain why an opinion cannot be rendered with resort to speculation.  

The Board finds this argument to be highly unpersuasive.

The January 2012 VA examination report provides an opinion that it is not possible to different the symptoms of depression from the symptoms of PTSD because it is not possible to determine the portion of each symptom due to each disability, is, in effect, an opinion that the symptoms which may be associated with each of the two diagnoses are overlapping.  This opinion does not require resort to speculation.  

These medical opinions are persuasive evidence that, at least in this case, the Veteran's depression and PTSD do not have different symptoms, but rather results in the same impairments, although the impairments can be labeled in different ways. The medical opinions are adverse to the Veteran's contentions that PTSD and depression may be separately rated in his case.  

In this case, one examiner described the Veteran's symptoms of depression as including decreased interest in activities, sleep disturbances, fleeting thoughts of suicide, some difficulty concentrating, and mild dysphoria (a mood of general dissatisfaction, restlessness, depression, and anxiety (a feeling of unpleasantness or discomfort; see Stedman's Medical Dictionary 554 (27th ED.).  The examiners likewise described the Veteran's PTSD symptoms as including sleep disturbances, difficulty concentrating, diminished participation or interest in activities, anxiety, and feelings of vulnerability, among other symptoms.  

The Board recognizes that, in some circumstances, depression and PTSD might have different symptoms, even though both are classified as Axis I disorders under the DSM-IV.  In such a case it would be improper for VA to treat the separately-diagnosed conditions as producing only the same disability.  

In this case, however, the clinical examiners described the clinical manifestations of depression and PTSD as essentially overlapping, and both examiners opined that the symptoms of one diagnosis could not be distinguished from the symptoms of the other diagnosis, and that the proportion of each symptom due to each disability could not be determined.  While it is possible that the symptoms of depression and of PTSD could be different in some cases, that circumstance is not present in this case.  The criteria for establishing a rating for the symptoms of depression as separate from the symptoms of PTSD are not met in this case.  

Beyond the above, it is important for the Veteran to understand that this finding only helps his claim as the Board will address all problems associated with his condition, both PTSD and depression, in the evolution of the disability, as a whole.  

(b).  Evaluation of PTSD with depression.

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and the residual conditions in civilian occupations.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  See 38 C.F.R. § 4.7.  Any reasonable doubt regarding the degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3.

Under Diagnostic Code (DC) 9411, the DC used to evaluate PTSD, the General Rating Formula for Mental Disorders is used to rate the severity of the disability. The DC used to evaluate depression, DC 9434, uses The General Rating Formula.  Thus, both DC 9411 and DC 9434 are rated using the same criteria.  The symptoms listed under the General Rating Formula for Mental Disorders are to serve as examples of the type and severity of symptoms or their effects that would justify a particular rating.  See Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  Accordingly, the symptoms to be considered when rating a Veteran's PTSD are not limited to those listed in 38 C.F.R. § 4.130. Instead, VA shall consider all symptoms of a Veteran's PTSD that affect his level of occupational and social impairment, including, if applicable, those identified in the fourth edition of the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (DSM-IV).

The General Rating Formula provide that a 30 percent rating is assigned for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).

A 50 percent rating is assigned for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

A 70 percent rating is assigned for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.

Finally, a 100 percent rating is assigned for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  38 C.F.R. § 4.130, DC 9411.

Global Assessment of Functioning (GAF) scores are a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996).  A GAF score is, of course, just one part of the medical evidence to be considered and is not dispositive.  It remains the Board's responsibility to evaluate the probative value of any lay or medical opinion in light of all the evidence of record.

A GAF score of 51 to 60 is defined as moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  A GAF score below 51 is considered consistent with more serious symptoms.

The Veteran was also afforded VA examination in July 2007 following his initial claim for service connection for PTSD.  The examiner described the symptoms of depression as "mild dysphoria, decreased interest, and sleep disturbance" consistent with the criteria for depression not otherwise specified.  The examiner stated that the symptoms indicated a low-grade depression that does not rise to the level of a major depressive disorder."  The examiner described the frequency, severity, and duration of PTSD symptoms as daily "unwanted memories" of combat, mild to moderate intensity, "distressing nightmares" several times a week, "mild flashbacks" which are emotionally upsetting, causing psychological distress but not disrupting daily activities.  The examiner stated that physical "reactivity" was occurring once or twice a week, mild, with some feelings of jumpiness.  The Veteran was able to go out a few times each week, including at night, but felt vulnerable.  He took care to avoid being startled.  The examiner assigned a GAF score of 60 for the combination of depression and PTSD "since they cannot be separated."

The examiner who conducted June 2009 psychiatric examination stated that the Veteran's depressive symptoms were mild and included some sleep disturbances, difficulty at times with concentration, and noted that the Veteran had "fleeting" suicidal thoughts in the past without a plan, providing evidence, overall, against this claim. 

The Veteran's PTSD symptoms included persistent re-experiencing of the traumatic event, markedly diminished interest or participation in significant activities in an effort to avoid thoughts, feelings, or conversations associated with the trauma and efforts to avoid activities, places, or people that arouse recollection of the trauma, persistent symptoms of increased arousal, including difficulty falling or staying asleep, difficulty concentrating, hypervigilance, and exaggerated startle response.  The examiner stated that it was "not possible to separate the PTSD from the depression without resorting to speculation."  A GAF score of 58 was assigned.  

The provider who conducted VA PTSD treatment in July 2009 assigned a much lower GAF score, a score of 49, and noted that the Veteran expressed suicidal thoughts.  In November 2009, the examiner described increased isolation and lack of concentration.  The assigned GAF score improved to 51.  In December 2009, the Veteran recounted that he saw himself "in a casket" in a dream.  The Veteran reported that he had no thoughts or plan for self-harm, even though he had this dream.  A GAF score of 53 was assigned.  

In January 2012, the Veteran described an episode in which he was having "thoughts about" suicide and wanting to talk to someone.  He had lost his dog in October, and did not want to talk to his minster.  He reiterated that he wished he lived closer to VA because he sometimes needed someone to talk to.  He reported spending most of his time reading, watching television, completing jigsaw puzzles, and bird watching.  He said he wouldn't know what to do with the rest of his time if it weren't for his girlfriend's kids and their children, whom he referred to as his grandchildren, dropping by.  The examiner noted "occasional decrease" in industrial capability or work-like activities.  A GAF score of 60 was assigned.  

In that same month, January 2012, the Veteran reported to a VA treatment provider that some days, he became "overwhelmed" with his health situation, but this was usually short-lived.  The Veteran denied "any thoughts of self-harm."  He had a minster and a group of friends he talked with "regularly," and reported this helped him.  Both the January 2012 VA outpatient note and the January 2012 VA examination report described the Veteran's speech as logical and his judgment as "intact."  

Given the declining GAF scores assigned over the pendency of the appeal, decreasing from 60 to 49, and the changes from "fleeting" thoughts of suicide described in 2009 to "wanting to talk to someone" described in January 2012, some criteria for a 50 percent evaluation are met.  The Board grants this evaluation.

The Veteran's attorney contends that the criteria for a 70 percent evaluation are met.  However, the evidence in this case, overall, simply does not support any aspect of this contention. 

In this regard, no provider described the Veteran's speech as other than logical or goal-directed during the pendency of the appel.  The Veteran has asserted that he has periods of violence toward others, but no provider or examiner has noted reports of such periods.  The Veteran's report of "suicidal thoughts" at the January 2012 VA examination is in contrast with the report at VA treatment in January 2012.  Given this contrast, the Board finds that the reports of suicidal thought, with no plan and no demonstrated past action, are not of such severity as to meet the criteria for an evaluation in excess of 50 percent.

It is important for the Veteran to understand that the best evidence in this case not only does not support a higher rating it places into question the current finding indicating, overall, a mild disability.      

The Board has carefully considered the Veteran's statements over time and well as the evidence cited in the Court's determination that arguably supports the claim.  However, the best evidence, overall, is found to provide highly probative evidence against this claim.

For example, the Veteran has reported frequent panic attacks to VA examiners, but has not provided lay or medical evidence other than his own report.  VA examinations through the pendency of this appeal reflect that the Veteran was able to interpret proverbs accurately, had intact judgment and insight, and continued in his lengthy (more than 30 years) relationship with his girlfriend.  No provider or examiner reported any incident in which the Veteran manifested unprovoked irritability or lost control of violent impulses.  

The Veteran has been described throughout the appeal as alert, oriented, with logical speech, with demonstrated occasional stuttering or having to stop and rephrase.  His memory for recent and remote events was intact.  The Veteran's reported and observed symptoms do not include obsessional rituals, illogical speech, spatial disorientation, or other symptoms of a severity such as to approach or meet the criteria for a 70 percent evaluation.  

The report of the January 2012 VA examination, considered in light of the symptoms reported to the primary care provider in January 2012, reflect an overall picture of severity of moderate, but not severe, symptoms of PTSD with depression, resolving reasonable doubt in the Veteran's favor.  

The Board has considered with the Veteran is entitled to an evaluation in excess of 50 percent for PTSD with depression on an extraschedular basis.  However, as noted, the overall disability picture does not include symptoms which are not encompassed by the schedular criteria for PTSD with depression.  Thun v. Peake, 22 Vet. App. 111, 115-16 (2008).  No referral to the RO for consideration of an extraschedular rating in excess of 50 percent for PTSD with depression is required.  38 C.F.R. § 3.321(b)(1).

Finally, the Board notes that under Johnson v. McDonald, 2013-7104, 2014 WL 3562218 (Fed. Cir. Aug. 6, 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, after applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.  

3.  Claim for TDIU

The Veteran was forced to leave his employment as a furniture assembler in 2005 because of a disability for which service connection is not in effect (vestibular dysfunction with ataxia), and is unable to safely return to farming because of that same disability.  Those two types of employment have comprised the Veteran's entire work experience.  The Veteran was awarded SSA disability benefits in 2006.  He did not list his service-connected disabilities in his 2006 claim for Social Security disability benefits.  

A Veteran may be awarded TDIU benefits if he is unable to secure or follow a substantially gainful occupation due solely to impairment resulting from his service-connected disabilities.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16.   Consideration may be given to the level of education, special training, and previous work experience in making this determination, but not to the Veteran's age or the impairment caused by any nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19; see also Ferraro v. Derwinski, 1 Vet. App. 326 (1991).  

The Veteran has been granted service connection for damage to Muscle Group VII, left forearm, with loss of motion of the thumb, evaluated as 30 percent disabling, a scar on the left forearm with sensory change, evaluated as 20 percent disabling, and residuals, carpal tunnel release, left arm, evaluated as 20 percent disabling.  Scars on the right thigh are noncompensable.  A 10 percent evaluation is in effect for tinnitus.  With effectuation of the decision above, the Veteran's rating for service-connected PTSD with depression is 50 percent disabling.  The Veteran's combined evaluation, when the increased rating for PTSD is effectuated, will be a combined rating of 80 percent.  The evidence establishes that the Veteran's multiple left (minor) arm disabilities would preclude any manual labor employment which requires lifting or use of both hands, and would also preclude sedentary employment that requires frequent use of both hands (such a tasks involving a computer keyboard), driving, or usage of safety equipment.  

The Veteran's education and experience do not provide a basis for sedentary employment that would not require interaction with others.  The Veteran's PTSD precludes employment in high-stress positions or employment requiring extensive interaction with the public.  As the only employment the Veteran has experience in is manual labor employment, and as the Veteran's service-connected disabilities would interfere with his ability to obtain vocational training, it appears that the Veteran would be significantly limited in any attempt to obtain additional employment training.  

Therefore, based on evidence obtained following the Board's remand, giving the Veteran all benefit of the doubt, the Board finds that the Veteran is unable to obtain or retain a substantially gainful occupation due to his service-connected disabilities, even though he left his last employment because of disorders for which service connection is not in effect.  He meets the criteria for an award of TDIU.

Duties to notify and assist

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See, e.g., 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2013); 38 C.F.R. § 3.159 (2014).  Adequate notice was provided to the Veteran.  In any event, the Veteran is represented by an attorney.  There is no contention that additional notice is required.  

VA has a duty to assist a claimant in the development of a claim.  This duty includes assisting the claimant in the procurement relevant treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Veteran has been afforded VA examinations, and opinions have been obtained.  The discussion above addresses each defect in development or analysis of the evidence discussed in the CAVC's February 2014 Order regarding the evaluation assigned for PTSD.  In light of the favorable determination as to TDIU, no further discussion of any duty with regard to TDIU is required.  

There is no indication of additional existing evidence that is necessary for a fair adjudication of the claim that is the subject of this appeal.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist.  

ORDER

The appeal for service connection for GI disability, to include GERD, hiatal hernia, and IBS, is denied.  

The appeal for service connection for sleep apnea is denied.

The appeal for service connection for hearing loss is denied.

The appeal for service connection for ED is denied.
 
The 30 percent rating assigned for PTSD with depression is increased to 50 percent, but the appeal is granted to this extent only, and appeal for separate disability evaluations for service-connected PTSD and for service-connected depression is denied.
 
The appeal for TDIU is granted.  


______________________________________________
JOHN J. CROWLEY 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


